DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

            1) Claim 1, lines 7, 11; Claims 2-14; line 1; Claim 15, lines 2, 5; the recitation “system controller” and “ controller” is indefinite.

             It is not clear if   “ controller”  is same as   “ system controller”   or  “ panel controller”  or  “ timing controller” ? 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al (US Pub. 2018/0096670 A1) in view of Yamazaki et al (US Pub. 2017/0365234 A1).

              Regarding Claim 1,  Iwaki et al teaches  a digital signage system (1840 in Fig. 28B) comprising: a panel configured to display an image (Fig. 28B; Paragraph 0402-0404); a plurality of light emitting diode (LED) driver modules configured to provide light to the panel (Fig. 20A, 24; Paragraph 0274-0276, 0311-0328); a display device including at least one power supply unit configured to supply power to the panel and the plurality of LED driver modules ( Paragraph 0185, 0311-0327); and a system controller configured to control the display device (Fig. 24; Paragraph 0311-0325), wherein the system controller comprises: a display configured to display a luminance setting screen for controlling luminance (Paragraph 0319) of the image (Fig. 24; Paragraph 0311-0328). 


                      However, Yamazaki et al teaches a digital signage system comprising:  a system controller configured to control the display device, wherein the system controller comprises: a display configured to display a luminance setting screen for controlling luminance of the image; and a controller configured to change a settable maximum luminance value according to the number of power supply units when the luminance setting screen is displayed. (Paragraph 0014-0017, 0056-0058, 0074-0075, 0088-0092).

                Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of Yamazaki et al into Iwaki et al to increase or decrease in consideration of maximum luminance of the digital signage system as desired by a user.

            Regarding Claim 2, Yamazaki et al teaches the digital signage system, wherein the controller is configured to display a luminance range guide bar having a range from 0 to the maximum luminance value when the luminance setting screen is displayed. (Paragraph 0073-0075).

            Regarding Claims 3-4, Yamazaki et al teaches the digital signage system, wherein the controller is configured to display a luminance range guide bar including a luminance settable range and a luminance unsettable range according to the maximum luminance value when the luminance setting screen is 

            Regarding Claims 5-6, Yamazaki et al teaches the digital signage system, wherein the controller is configured to display a luminance limit warning window when a command for selecting a luminance value belonging to the luminance unsettable range is received; wherein the controller is configured to further display a minimum luminance value on the luminance range guide bar, a maximum luminance value on the luminance range guide bar and a settable maximum luminance value. (Paragraph 0056-0058, 0074-0075, 0088-0092).


Allowable Subject Matter

7.        Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.       Claims 7-15 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622